In an action to recover damages for personal injuries, the defendant Linda Chiesa appeals from an order of the Supreme Court, Queens County (Golar, J.), dated April 3, 2001, which denied her motion for summary judgment dismissing the complaint and cross claims insofar as asserted against her.
Ordered that the order is affirmed, with costs.
A rear-end collision with a stopped vehicle creates a prima facie case of liability with respect to the operator of the moving vehicle and imposes a duty of explanation on the operator of the moving vehicle (see Maschka v Newman, 262 AD2d 615 [1999]; Niemiec v Jones, 237 AD2d 267 [1997]). However, a *523driver of a motor vehicle has a duty to keep proper control of that vehicle, and to not stop suddenly or slow down without proper signaling so as to avoid a collision (Niemiec v Jones, supra, at 268). Sufficient evidence was submitted to raise triable issues of fact whether the defendant Linda Chiesa contributed to the accident by making a sudden stop and failing to give proper signals in compliance with Vehicle and Traffic Law § 1163 (see Maschka v Newman, supra). Ritter, J.P., Santucci, Feuerstein and Schmidt, JJ., concur.